Exhibit 10.iii.p

RETIREMENT AGREEMENT

This Retirement Agreement (“Agreement”) is made and entered into as of March 30,
2007, between The Mosaic Company (the “Company”), a Delaware corporation having
its principal place of business in the State of Minnesota, and James T. Thompson
(“Thompson”), an individual resident of the State of Minnesota.

RECITALS

WHEREAS, Thompson has served as an Executive Vice President of the Company since
its inception in 2004;

WHEREAS, the Company and Thompson have agreed that Thompson will retire from all
positions with the Company effective as of March 31, 2007 (the “Retirement
Date”);

WHEREAS, Thompson and the Company entered into a Senior Management Severance
Agreement, dated as of August 1, 2005 (the “Severance Agreement”), pursuant to
which Thompson would be entitled to receive certain benefits upon the
termination of employment under certain circumstances; and

WHEREAS, the Company and Thompson desire to set forth all matters regarding
Thompson’s retirement and separation of employment from the Company, and to
completely and finally resolve all rights and claims between them.

NOW THEREFORE, in consideration of the foregoing premises, the covenants set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Thompson and the Company agree as follows:

AGREEMENT

1. Retirement as Executive Vice President. Effective as of the Retirement Date,
Thompson hereby retires as an Executive Vice President of the Company, from all
other officer positions he currently holds with the Company and its subsidiaries
and controlled affiliates and from all director positions he holds with the
Company’s subsidiaries and controlled affiliates, and the Company hereby accepts
Thompson’s retirement. Effective upon the Retirement Date, the Severance
Agreement shall terminate and be of no further force or effect. Up to and
including the Retirement Date, Thompson shall continue to receive his base
salary and all benefits to which he is currently entitled as an Executive Vice
President of the Company. Thompson understands that all Company employee
benefits, plans, programs and fringe benefits cease as of the Retirement Date
unless otherwise noted in this Agreement.

2. Compensation at Retirement Date. In consideration for his undertakings under
this Agreement, and in lieu of any payments to which he might otherwise be
entitled under the Severance Agreement, the Company shall make the following
payments to, and distributions for the benefit of, Thompson:

(a) Thompson shall receive a lump sum payment of $875,000, subject to any
required withholdings, deductions, and tax reporting requirements, on October 5,
2007 (the “Payment Date”).



--------------------------------------------------------------------------------

(b) Thompson shall receive a lump sum payment of $375,000, in lieu of receiving
any other payment with respect to the Company’s Management Incentive Plan for
fiscal 2007, subject to any required withholdings, deductions, and tax reporting
requirements, payable on the Payment Date.

(c) Thompson shall receive a lump sum payment of $281,250, in lieu of receiving
any other payment with respect to the Company’s Synergy Incentive Plan for
fiscal 2007, subject to any required withholdings, deductions, and tax reporting
requirements, payable on the Payment Date.

(d) Thompson may elect continuation coverage under Company-provided health and
dental plans, to the extent required under federal law (referred to as “COBRA”)
and state law. If Thompson elects continuation coverage under a Company-provided
health or dental plan, the Company shall pay Thompson in one (1) lump sum
payment an amount equal to the full COBRA monthly premium for each such plan
multiplied by twelve (12), subject to any required withholdings, deductions, and
tax reporting requirements. This lump sum payment shall be made on the Payment
Date. Thompson may continue coverage and pay the full COBRA premium for the
COBRA period permitted by law. Thompson must timely elect coverage and satisfy
all enrollment and payment procedures established by the Company as a
prerequisite to any continuation of COBRA coverage and any payment under this
Section 2(d).

(e) The Company will pay Thompson any unused earned vacation, subject to any
required withholdings, deductions, and tax reporting requirements, consistent
with the Company’s policies as of the Retirement Date.

(f) Receipt of all of the payments described above in this Section 2 is
contingent upon Thompson first signing, and not rescinding or revoking, a
General Release of All Claims in favor of the Company, in the form attached
hereto as Exhibit A, and also continuing to abide by all of Thompson’s
continuing obligations to the Company, particularly, but not exclusively, the
non-disclosure, non-competition, and non-solicitation covenants contained in
Section 4 of this Agreement.

3. Long-Term Incentives. The Compensation Committee of the Company’s Board of
Directors (the “Committee”) has previously awarded to Thompson non-qualified
stock options to acquire 281,222 shares of the Company’s common stock (having an
exercise price equal to the market price per share on the date of grant)
(collectively, the “Options”), and 80,044 restricted stock units evidencing the
right to receive one share per unit of the Company’s common stock (collectively,
the “RSUs”) under the Company’s Long-Term Incentive Program (“LTIP”), in each
case, subject to the standard terms and conditions of The Mosaic Company 2004
Omnibus Stock and Incentive Plan (the “Omnibus Stock Plan”) and applicable award
agreements for each such grant or award.

 

2



--------------------------------------------------------------------------------

(a) Options. The Committee shall take such actions as are necessary to
accelerate the vesting in full, effective as of the Retirement Date, of all
Options granted to Thompson that are outstanding and unvested on the Retirement
Date. Thompson agrees that, effective on the Retirement Date, all outstanding
option award agreements shall be deemed amended hereby to provide that, with
respect to all of the Options not exercised by such date, Thompson shall be
permitted to exercise them up to and including March 31, 2008; any Options not
exercised by March 31, 2008 shall automatically be forfeited by Thompson and may
not be exercised thereafter.

(b) RSUs. The Committee shall take such actions as are necessary to accelerate
the vesting in full, effective as of the Retirement Date, of all RSUs awarded to
Thompson that are outstanding and unvested on the Retirement Date. Thompson
understands and agrees that required tax withholding will be deducted from his
outstanding RSUs in accordance with the terms of the Omnibus Stock Plan and the
Company’s policies.

4. Non-Disclosure, Non-Solicitation, and Non-Competition Covenants. In
consideration of receipt of the payments described in Section 2 of this
Agreement at or after the Retirement Date, Thompson agrees, as follows:

(a) Non-Disclosure.

(i) Thompson acknowledges that he has received and will, through the Retirement
Date, continue to receive access to confidential and proprietary business
information or trade secrets (“Confidential Information”) about the Company,
that this information was obtained by the Company at great expense and is
reasonably protected by the Company from unauthorized disclosure, and that
Thompson’s possession of this special knowledge is due solely to his employment
with the Company. In recognition of the foregoing, Thompson will not, at any
time during his remaining employment or following the Retirement Date, for any
reason, disclose, use or otherwise make available to any third party any
Confidential Information relating to the Company’s business, including its
products, production methods, and development; manufacturing and business
methods and techniques; trade secrets, data, specifications, developments,
inventions, engineering and research activity; marketing and sales strategies,
information and techniques; long and short term plans; current and prospective
dealer, customer, vendor, supplier and distributor lists, contacts and
information; financial, personnel and information system information; and any
other information concerning the business of the Company which is not disclosed
to the general public or known in the industry, except for disclosure necessary
in the course of Thompson’s duties prior to the Retirement Date.

(ii) At or promptly following the Retirement Date, Thompson shall deliver to a
designated Company representative all records, documents, hardware, software,
and all other Company property and all copies thereof in his possession.
Thompson acknowledges and agrees that all such materials are the sole property
of the Company and that he will certify in writing to the Company at its
request, at or promptly after the Retirement Date, that he has complied with
this obligation.

 

3



--------------------------------------------------------------------------------

(b) Non-Solicitation.

(i) Thompson specifically acknowledges that the Confidential Information
described in this Section 4 includes confidential data pertaining to current and
prospective customers and dealers of the Company, that such data is a valuable
and unique asset of the Company’s business and that the success or failure of
the Company’s specialized business is dependent in large part upon the Company’s
ability to establish and maintain close and continuing personal contacts and
working relationships with such customers and dealers and to develop proposals
which are specifically designed to meet the requirements of such customers and
dealers. Therefore, during the period prior to the Retirement Date and for the
twelve (12) month period following the Retirement Date, Thompson agrees that he
will not, except on behalf of the Company or with the Company’s express written
consent, solicit, either directly or indirectly, on his own behalf or on behalf
of any other person or entity, any such customers and dealers with whom he had
contact during the twenty-four (24) months preceding the Retirement Date.

(ii) Thompson specifically acknowledges that the Confidential Information
described in this Section 4 also includes confidential data pertaining to
current and prospective employees and agents of the Company, and Thompson
further agrees that, during the period prior to the Retirement Date and for the
twelve (12) month period following the Retirement Date, Thompson will not,
directly or indirectly, solicit, on his own behalf or on behalf of any other
person or entity, the services of any person who is an employee or agent of the
Company or solicit any of the Company’s employees or agents to terminate their
employment or agency with the Company, except with the Company’s express written
consent.

(iii) Thompson specifically acknowledges that the Confidential Information
described in this Section 4 also includes confidential data pertaining to
current and prospective vendors and suppliers of the Company, and Thompson
agrees that, during the period prior to the Retirement Date and for the twelve
(12) month period following the Retirement Date, he will not, directly or
indirectly, solicit, on his own behalf or on behalf of any other person or
entity, any Company vendor or supplier for the purpose of either providing
products or services to a business competitive with that of the Company, as
described in Section 4(c)(i), or terminate or materially change such vendor’s or
supplier’s relationship or agency with the Company.

(iv) Thompson further agrees that, during the period prior to the Retirement
Date and for the twelve (12) month period following the Retirement Date,
Thompson will do nothing to interfere with any of the Company’s business
relationships.

(c) Non-Competition.

(i) Thompson covenants and agrees that, during the period prior to the
Retirement Date and for the twelve (12) month period following the Retirement
Date, he will not, in any geographic market in which he worked on behalf of the
Company during the twenty-four (24) months preceding the Retirement Date, engage
in or carry on, directly or indirectly, as an owner, employee, agent, associate,
consultant or in any other

 

4



--------------------------------------------------------------------------------

capacity, a business competitive with that conducted by the Company. A “business
competitive with that conducted by the Company” shall mean any business or
activity involved in the design, development, manufacture, sale, marketing,
production, distribution, or servicing of phosphate, potash, nitrogen,
fertilizer, or crop nutrition products, any industrial products made with
phosphate, potash or nitrogen or any other significant business in which the
Company is engaged in or preparing to engage in as of the Retirement Date. To
“engage in or carry on” shall mean to have ownership in such business (excluding
ownership of up to 1% of the outstanding shares of a publicly-traded company) or
to consult, work in, direct or have responsibility for any area of such
business, including but not limited to, operations, sales, marketing,
manufacturing, procurement or sourcing, purchasing, customer service,
distribution, product planning, research, design or development.

(ii) During the period prior to the Retirement Date and for the twelve
(12) month period following the Retirement Date, Thompson certifies and agrees
that he will notify the Chief Executive Officer of the Company (the “CEO”) of
his employment or other affiliation with any potentially competitive business or
entity prior to the commencement of such employment or affiliation. Thompson may
make a written request to the CEO for modification of this non-competition
covenant; the CEO will determine, in his sole discretion, if the requested
modification will be harmful to the Company’s business interests; and the CEO
will notify Thompson in writing of the terms of any permitted modification or of
the rejection of the requested modification.

5. Company Remedies. Thompson acknowledges and agrees that the restrictions and
agreements contained in this Agreement are reasonable and necessary to protect
the legitimate interests of the Company, that the services rendered by Thompson
as an employee of the Company are of a special, unique and extraordinary
character, that it would be difficult to replace such services and that any
violation of Section 4 of this Agreement would be highly injurious to the
Company, that Thompson’s violation of any provision of Section 4 of this
Agreement would cause the Company irreparable harm that would not be adequately
compensated by monetary damages and that the remedy at law for any breach of any
of the provisions of Section 4 of this Agreement will be inadequate. Thompson
further acknowledges that he has requested, or has had the opportunity to
request, that legal counsel review this Agreement and having exhausted such
right, agrees to the terms herein without reservation. Accordingly, Thompson
specifically agrees that the Company shall be entitled, in addition to any
remedy at law or in equity, to preliminary and permanent injunctive relief and
specific performance for any actual or threatened violation of this Agreement
and to enforce the provisions of Section 4 of this Agreement, and that such
relief may be granted without the necessity of proving actual damages and
without necessity of posting any bond. This provision with respect to injunctive
relief shall not, however, diminish the right to claim and recover damages, or
to seek and obtain any other relief available to it at law or in equity, in
addition to injunctive relief.

6. Governing Law. This Agreement shall be governed by and construed under
Minnesota law, without regard to its conflict of laws principles. In the event
that any provision of this Agreement is held unenforceable, such provision shall
be severed and shall not affect the validity or enforceability of the remaining
provisions. In the event that any provision is held to be overbroad, such
provision shall be deemed amended to narrow its application to the extent
necessary to render the provision enforceable according to applicable law.

 

5



--------------------------------------------------------------------------------

7. Application of Section 409A. Notwithstanding anything in this Agreement to
the contrary, the provisions of this Agreement shall be interpreted and applied
consistent with Internal Revenue Code Section 409A and all U.S. Treasury
regulations adopted in furtherance thereof. Each party shall be responsible for
its own taxes and penalties. As necessary or appropriate, each party agrees to
cooperate with the other to amend this Agreement to comply with Section 409A and
the guidance under Section 409A.

8. Jurisdiction and Venue. The parties agree that any litigation in any way
relating to this Agreement shall be venued in either federal or state court in
Minnesota, and Thompson hereby consents to the personal jurisdiction of these
courts and waives any objection that such venue is inconvenient or improper.

9. Entire Agreement. This Agreement, including Exhibit A attached hereto,
contains the entire understanding and agreement of the Thompson and the Company
with respect to these matters and supersedes any previous agreements or
understandings, whether written or oral, between them on the same subjects.

10. Survival. The covenants contained in Section 4 of this Agreement shall
remain in full force and effect after the termination of Thompson’s employment
with the Company. Thompson and the Company acknowledge and understand that,
unless expressly stated above, Thompson’s obligations hereunder shall not be
affected by the reasons for, circumstances of, or identity of the party who
initiates the termination of Thompson’s employment with the Company.

11. No Waiver. The Company’s waiver or failure to enforce the terms of this
Agreement in one instance shall not constitute a waiver of its rights under the
Agreement with respect to other violations.

12. Assignment. This Agreement shall be binding upon (and, for the avoidance of
doubt, in the case of Thompson’s death or disability) and inure to the benefit
of the legal representatives of Thompson. This Agreement may be transferred, in
whole or in part, by the Company to its successors and assigns, and the rights
and obligations of this Agreement shall be binding upon and inure to the benefit
of any successors or assigns of the Company and Thompson will remain bound to
fulfill his obligations hereunder. Thompson may not, however, transfer or assign
his rights or obligations under this Agreement.

13. Read and Understood. Thompson has read this Agreement carefully and
understands each of its terms and conditions. Thompson has sought independent
legal counsel of his choice to the extent he deemed such advice necessary in
connection with the review and execution of this Agreement.

14. Dispute Resolution. Except or otherwise stated in Section 5 of this
Agreement, the parties agree that any disputes arising under this Agreement will
be resolved under the Company’s Employment Dispute Resolution Program.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Retirement Agreement as of
the date first set forth above.

 

 

James T. Thompson THE MOSAIC COMPANY

 

By:  

 

Its:  

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

This General Release of All Claims (“Release”) is entered into as of March     ,
2007, by and between The Mosaic Company, a Delaware corporation (“Mosaic”), and
James T. Thompson (“Thompson”), an individual residing in the State of
Minnesota.

WHEREAS, this Release is executed pursuant to Section 2(f) of the Retirement
Agreement dated as of March     , 2007, by and between Mosaic and Thompson (the
“Retirement Agreement”).

1. Thompson’s Release. In consideration of the promises, covenants and other
valuable consideration provided by Mosaic in the Retirement Agreement and in
this Release, Thompson hereby unconditionally releases and discharges Mosaic and
its affiliates, and their current and former employees, officers, agents,
directors, and shareholders (collectively referred to as “Released Parties”)
from any and all claims, causes of action, losses, obligations, liabilities,
damages, judgments, costs, expenses (including attorneys’ fees) of any nature
whatsoever, known or unknown, contingent or non-contingent (collectively,
“Claims”), that Thompson had or has as of the date of this Release arising
(i) out of Thompson’s hiring, employment, or retirement with Mosaic, and
(ii) under any federal or state law, including, but not limited to, the Age
Discrimination in Employment Act of 1967, 42 U.S.C. §§ 1981-1988, Title VII of
the Civil Rights Act of 1964, the Equal Pay Act, the Employee Retirement Income
Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of
1986, the National Labor Relations Act, the Occupational Safety and Health Act,
the Fair Labor Standards Act, the Family and Medical Leave Act of 1993, the
Workers Adjustment and Retraining Notification Act, the Americans with
Disabilities Act of 1990, the Minnesota Labor Code, the Minnesota Human Rights
Act, and any provision of the state or federal Constitutions or Minnesota common
law.

This Release includes but is not limited to any claims Thompson may have for
salary, wages, severance pay, vacation pay, sick pay, bonuses, benefits,
pension, stock options, restricted stock units, overtime, and any other
compensation or benefit of any nature.

This Release also includes but is not limited to any and all common law claims
including, but not limited to, claims arising under Mosaic Employment Dispute
Resolution Program, claims for wrongful discharge, breach of express or implied
contract, implied covenant of good faith and fair dealing, intentional or
negligent infliction of emotional distress, violation of public policy,
defamation, conspiracy, invasion of privacy, and/or tortious interference with
current or prospective business relationships. Furthermore, Thompson
relinquishes any right to re-employment with Mosaic or the Released Parties.
Thompson also relinquishes any right to further payment or benefits under any
employment agreement, benefit plan or severance arrangement maintained or
previously or subsequently maintained by Mosaic or any of the Released Parties
or any of its respective predecessors or successors, except that he does not
release any rights he has under the Retirement Agreement. Although this Release
waives any fiduciary claims Thompson may have, nothing in this Release shall be
construed as impairing any of Thompson’s vested rights, if any, under any
Company sponsored 401(k), deferred



--------------------------------------------------------------------------------

compensation plan or other employee benefit plan, which rights will be governed
by the terms of the applicable plan(s). Thompson also does not release his right
to enforce the terms of this Release or the Retirement Agreement or his right to
indemnification and advancement of expenses under any agreement he has entered
into with Mosaic, under Mosaic’s charter or by-laws or under any insurance
policy maintained by Mosaic that is applicable to its current or former
directors and officers, or under any applicable law relating to officers,
directors or employees.

This Release is intended to include all claims which Thompson does not know
exist in his favor at the time of execution hereof, and contemplates the
extinguishment of any such claim or claims. Thompson is not releasing any rights
or claims that may arise after the date that this Release is executed. This
Release does not prohibit Thompson from filing an administrative charge or
participating in an administrative investigation, hearing or proceeding.
Thompson understands that, by releasing all of his legal claims against the
Released Parties, he is releasing all of his rights to bring any claims against
them based on any actions, decisions, or events occurring through the date of
his signing of this Release, including the terms and conditions of his
employment and the termination of his employment. Further, he understands that
he is releasing, and does hereby release, any claims for damages, by charge or
otherwise, whether brought by him or on his behalf by any other party,
governmental or otherwise, and agrees not to institute any claims for damages
via administrative or legal proceedings against the Released Parties. Thompson
also waives and releases any and all rights to money damages or other legal
relief awarded by any governmental agency related to any charge or other claim.

2. No Claims Against Released Parties. Thompson warrants and represents that, to
the full extent permitted by law, he will not bring against Mosaic or any of the
Released Parties any claim or lawsuit seeking monetary damages that are related
to any matters released by Thompson under Section 1 of this Release. Thompson
agrees that if he brings or asserts any such action or lawsuit, he shall pay all
costs and expenses, including reasonable attorneys’ fees, incurred by Mosaic or
the Released Parties in dismissing or defending the action or lawsuit. Nothing
in this provision, however, shall be interpreted to prevent Thompson from
bringing a claim or lawsuit to enforce the terms of this Release or the
Retirement Agreement. This Section 2 shall not apply to any claims Thompson may
have asserting rights under the Older Worker Benefit Protection Act.

3. Rescission. Thompson has been informed of his right to revoke this Release
insofar as it extends to potential claims under the Age Discrimination in
Employment Act by informing Mosaic of his intent to revoke this Agreement within
seven (7) calendar days following the Execution Date. Thompson has likewise been
informed of his right to rescind this Release insofar as it relates to potential
claims under the Minnesota Human Rights Act by written notice to Mosaic within
fifteen (15) calendar days following Thompson’s execution of this Release.
Thompson has further been informed and understands that any such rescission must
be in writing and hand-delivered to Mosaic or, if sent by mail, postmarked
within the applicable time period, sent by certified mail, return receipt
requested, and addressed as follows:

Richard L. Mack

Senior Vice President and General Counsel

 

2



--------------------------------------------------------------------------------

The Mosaic Company

Atria Corporate Center, Suite E490

3033 Campus Drive

Plymouth, MN 55441

Thompson and Mosaic agree that if Thompson exercises this right of rescission,
this Release shall be null and void and Thompson shall return to Mosaic any
consideration paid or benefit provided pursuant to the Retirement Agreement or
this Release contemporaneously with the delivery of rescission notice. Thompson
specifically understands and agrees that any attempt by him to revoke this
Release after the specified period for rescission has expired is, or will be,
ineffective.

4. Breach of this Release. If a court of competent jurisdiction determines that
either party has breached or failed to perform any part of this Release, the
parties agree that the non-breaching party shall be entitled to injunctive
relief to enforce this Release and that the breaching party shall be responsible
for paying the non-breaching party’s costs and attorneys’ fees incurred in
enforcing this Release.

5. Severability. If any provision of this Release is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

6. Ambiguities in this Release. The parties acknowledge that this Release has
been drafted, prepared, negotiated and agreed to jointly, with advice of each
party’s respective counsel, and to the extent that any ambiguity should appear,
now or at any time in the future, latent or apparent, such ambiguity shall not
be resolved or construed against either party.

7. Opportunity to Review. Thompson acknowledges and agrees that he first
received the original of this Release on or before March 20, 2007. Thompson also
understands and agrees that he has been given at least 21 calendar days from the
date he first received this Release to obtain the advice and counsel of the
legal representative of his choice and to decide whether to sign it. Thompson
acknowledges that he has been advised and has sought the advice of his own
counsel. No payments or benefits pursuant to the Retirement Agreement shall
become due until Thompson has executed this Release. Thompson represents and
agrees that he has had the option to thoroughly discuss all aspects and effects
of this Release with his attorney, that he has had a reasonable time to review
this Release, that he fully understands all the provisions of this Release and
that he is voluntarily entering into this Release.

8. Notices. All notices and other communications hereunder will be in writing.
Any notice or other communication hereunder shall be deemed duly given if it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth:

If to Thompson:

4729 Chantrey Place

Minnetonka, MN 55345

 

3



--------------------------------------------------------------------------------

If to Mosaic:

The Mosaic Company

Atria Corporate Center, Suite E490

3033 Campus Drive

Plymouth, MN 55441

Attention: Senior Vice President and General Counsel

Facsimile: (763) 577-2990

Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, facsimile, ordinary mail or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any party may change the address to which notices and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth herein.

9. Counterpart Agreements. This Release may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart shall be deemed an original for all purposes.

10. Governing Law. This Agreement shall be governed by and construed under the
internal laws of the State of Minnesota, without regard to its conflict of laws
principles.

11. Jurisdiction and Venue. This Agreement shall be deemed performable by all
parties in, and venue shall exclusively be in the state or federal courts
located in, Hennepin County, Minnesota. Thompson hereby consents to the personal
jurisdiction of these courts and waives any objection that such venue is
objectionable or improper.

12. No Assignment of Claims. Thompson represents and warrants that he has not
transferred or assigned to any person or entity any Claim involving Mosaic or
the Released Parties or any portion thereof or interest therein. Mosaic
represents and warrants on its own behalf and on behalf of its corporate
affiliates that they have not transferred or assigned to any person or entity
any Claim involving Thompson or any portion thereof or interest therein.

13. Authority. The undersigned officer of Mosaic represents and warrants that he
has authority to enter into this Release on behalf of Mosaic and its affiliates.

14. Binding Effect of Release. This Release shall be binding upon Thompson,
Mosaic and their heirs, administrators, representatives, executors, successors
and permitted assigns.

[Signature Page to Follow]

 

4



--------------------------------------------------------------------------------

BY SIGNING THIS RELEASE, THOMPSON ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS
RELEASE, THAT HE UNDERSTANDS ALL OF ITS TERMS, AND THAT HE IS ENTERING INTO IT
VOLUNTARILY. HE FURTHER ACKNOWLEDGES THAT HE IS AWARE OF HIS RIGHTS TO REVIEW
AND CONSIDER THIS RELEASE FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT,
AND STATES THAT BEFORE SIGNING THIS RELEASE, HE HAS EXERCISED THESE RIGHTS TO
THE FULL EXTENT THAT HE DESIRED. HE ALSO ACKNOWLEDGES THAT HE WILL BE RECEIVING
BENEFITS THAT HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE EXCEPT BY VIRTUE OF
HIS ENTERING INTO THIS RELEASE.

The parties have duly executed this Release as of the date first written above.

 

 

James T. Thompson THE MOSAIC COMPANY By:  

 

 

5